1
2
3                         UNITED STATES DISTRICT COURT
4                                  EASTERN DISTRICT OF CALIFORNIA

5
     JUAN TREVINO,                              No. 1:18-cv-00120-DAD-BAM
6
                     Plaintiff,
7
           v.                                   PRELIMINARY SCHEDULING ORDER
8
     GOLDEN STATE FC LLC, et al.,
9
                     Defendants.
10
11   ROMEO PALMA,
                                                No. 1:18-cv-00121-DAD-BAM
12                   Plaintiff,

13         v.

14   GOLDEN STATE FC LLC,

15                   Defendant.

16   JUAN C. AVALOS,
                                                No. 1:18-cv-00567-DAD-BAM
17                   Plaintiff,
18         v.
19   AMAZON.COM, LLC, et al.,
20                   Defendants.
21
     BRITTANY HAGMAN, et al.,                   No. 1:18-cv-01176-DAD-BAM
22
                     Plaintiffs,
23
           v.
24
     AMAZON FULFILLMENT SERVICES,
25   INC., et al.,

26                   Defendants.

27
28

                                                 1
1     CHRISTOPHER WARD, et al.,                           No. 1:18-cv-01300-DAD-BAM
2                          Plaintiffs,
3             v.
4     AMAZON, et al.,
5                          Defendants.
6
7           This Court conducted a preliminary scheduling conference on April 23, 2019, in the chambers

8    of United States Magistrate Judge Barbara A. McAuliffe. Plaintiffs appeared by telephone by Counsel

9    Peter Dion-Kindem, Isandra Fernandez, Shawn Westrick, and Alvin Lindsay. Defendants appeared in

10   person by Counsel Katherine Smith.

11   A.     Consent to Magistrate Judge Jurisdiction

12          Pursuant to 28 U.S.C. § 636(c), the parties have not consented to conduct all further proceedings

13   in this case, including trial, before the Honorable Barbara A. McAuliffe, United States Magistrate Judge.

14          District Court Judges of the Fresno Division of the Eastern District of California now have the

15   heaviest caseload in the nation. As a result, each District Judge schedules multiple trials to begin on

16   each available trial date. Civil cases will “trail” and begin as soon as a courtroom is cleared. The law

17   requires that the Court give any criminal trial priority over civil trials or any other matter. A civil trial

18   set to begin while a criminal trial is proceeding will trail the completion of the criminal trial.

19          The Court cannot give advance notice of which cases will trail or for how long because the Court

20   does not know which cases actually will go to trial or precisely how long each will last. Once your trial

21   date arrives, counsel, parties and witnesses must remain on 24 hour stand-by until a court opens. Since

22   continuance to a date certain will simply postpone, but not solve, the problem, continuances of any civil

23   trial under these circumstances will no longer be entertained, absent a specific and stated finding of good

24   cause. The Court will use its best efforts to mitigate the effect of the foregoing and to resolve all cases

25   in a timely manner.

26          One alternative is for the parties to consent to a United States Magistrate Judge conducting all

27   proceedings, including trial and entry of final judgment, pursuant to § 28 U.S.C. 636(c), Federal Rule

28   of Civil Procedure 73, and Local Rule 305. The Eastern District Magistrate Judges, all experienced

                                                           2
1    former trial lawyers, use the same jury pool and same court facilities as United States District Court

2    Judges. Since Magistrate Judges do not conduct felony trials, they have greater flexibility and schedule

3    firm trial dates. Judgment entered by a United States Magistrate Judge is appealable directly to the

4    United States Court of Appeal for the Ninth Circuit.

5    B.      Amendment To The Parties’ Pleadings

6            All stipulated amendments or motions to amend the pleadings shall be filed by June 28, 2019.

7    C.      F.R.Civ.P. 26(a)(1) Initial Disclosures

8            Initial disclosures pursuant to Fed. R. Civ. P. 26(a)(1) shall be completed by May 23, 2019.

9    C.      Preliminary Class Certification Dates

10           After discussion with counsel, the Court SETS the following dates for class certification only:

11           1.     Non-Expert Discovery Cutoff:                         September 30, 2019

12           2.     Class Certification Motion Filing Deadline:          October 24, 2019

13           3.     Class Certification Opposition:                      December 12, 2019

14           4.     Class Certification Reply:                           January 30, 2020

15           5.     Class Certification Hearing:                         February 19, 2020
                                                                         Time: 9:30 a.m.
16                                                                       Dept: 5 (DAD)
17           It is also anticipated that the parties may take depositions of declarants during the pendency of
18   the motion for class certification.
19
20   IT IS SO ORDERED.

21        Dated:   April 24, 2019                             /s/ Barbara   A. McAuliffe            _
22                                                     UNITED STATES MAGISTRATE JUDGE

23
24
25
26
27
28

                                                         3
